DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, 12, 14 and 18 are objected to because of the following informalities:  
Claim 1, page 31, line 11, “the optimal timing point” should read as “the optimal sampling point”.
Claim 3, page 31, line 4, “a same signal” should read as “the same signal”.
Claim 12, page 32, line 2, “the optimal timing point” should read as “the optimal sampling point”.
Claim 14, page 32, line 2, “the revised optimal sampling point” should read as “the revised optimal timing point”.
Claim 18, page 33, line 2, “the optimal timing point” should read as “the optimal sampling point”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,425,778 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 are similarly recited in claims 1 and 3 of U.S. Patent No. 9,425,778 B2. Specifically, the claimed “method” as recited in claim 1, including its features, are repeated in claims 1 and 3 of U.S. Patent No. 9,425,778 B2. Therefore, the limitations of claim 1 are rejected under nonstatutory double patenting as being anticipated by claims 1 and 3 of U.S. Patent No. 9,425,778 B2.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 (having dependency to claim 1) and 4 of U.S. Patent No. 9,425,778 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 3 are similarly recited in claims 3 and 4 of U.S. Patent No. 9,425,778 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to include multiple daisy-chained delay lines as recited in claim 4 of U.S. Patent No. 9,425,778 B2 in the data interface circuit of claim 1 of U.S. Patent No. 9,425,778 B2. This combination is merely a known arrangement of daisy-chained delay lines for facilitating the signal of the claimed “duty cycle”, which does no more than perform the same known processes and yield same predictable results as disclosed in the claims. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable, as this combination is merely a combination of known embodiments that do no more than perform the same known processes and yield same predictable results as disclosed in claims 3 and 4 of U.S. Patent No. 9,425,778 B2. Therefore, the limitations of claim 3 are rejected under nonstatutory double patenting as being obvious over claim 3 in view of claim 4 of U.S. Patent No. 9,425,778 B2.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 (having dependency to claim 1) and 2 of U.S. Patent No. 9,425,778 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 5 are similarly recited in claims 2 and 3 of U.S. Patent No. 9,425,778 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the data bit pattern transition edges, in the second calibration method of claim 1 of U.S. Patent No. 9,425,778 B2, include rising edge transitions as recited in claim 2 of U.S. Patent No. 9,425,778 B2. This combination is merely a known data bit pattern transition edge for determining the claimed “optimal sampling point”, which does no more than perform the same known processes and yield same predictable results as disclosed in the claims. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable, as this combination is merely a combination of known embodiments that do no more than perform the same known processes and yield same predictable results as disclosed in claims 2 and 3 of U.S. Patent No. 9,425,778 B2. Therefore, the limitations of claim 5 are rejected under nonstatutory double patenting as being obvious over claim 3 in view of claim 2 of U.S. Patent No. 9,425,778 B2.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 (having dependency to claim 1) and 2 of U.S. Patent No. 9,425,778 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 6 are similarly recited in claims 2 and 3 of U.S. Patent No. 9,425,778 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the data bit pattern transition edges, in the second calibration method of claim 1 of U.S. Patent No. 9,425,778 B2, include falling edge transitions as recited in claim 2 of U.S. Patent No. 9,425,778 B2. This combination is merely a known data bit pattern transition edge for determining the claimed “optimal sampling point”, which does no more than perform the same known processes and yield same predictable results as disclosed in the claims. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable, as this combination is merely a combination of known embodiments that do no more than perform the same known processes and yield same predictable results as disclosed in claims 2 and 3 of U.S. Patent No. 9,425,778 B2. Therefore, the limitations of claim 6 are rejected under nonstatutory double patenting as being obvious over claim 3 in view of claim 2 of U.S. Patent No. 9,425,778 B2.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 (having dependency to claim 1) and 2 of U.S. Patent No. 9,425,778 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 7 are similarly recited in claims 2 and 3 of U.S. Patent No. 9,425,778 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the data bit pattern transition edges, in the second calibration method of claim 1 of U.S. Patent No. 9,425,778 B2, be associated with a received data bit pattern as recited in claim 2 of U.S. Patent No. 9,425,778 B2. This combination is merely a known data bit pattern transition edge for determining the claimed “optimal sampling point”, which does no more than perform the same known processes and yield same predictable results as disclosed in the claims. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable, as this combination is merely a combination of known embodiments that do no more than perform the same known processes and yield same predictable results as disclosed in claims 2 and 3 of U.S. Patent No. 9,425,778 B2. Therefore, the limitations of claim 7 are rejected under nonstatutory double patenting as being obvious over claim 3 in view of claim 2 of U.S. Patent No. 9,425,778 B2.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,425,778 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 11 are similarly recited in claims 1 and 3 of U.S. Patent No. 9,425,778 B2. Therefore, the limitations of claim 11 are rejected under nonstatutory double patenting as being anticipated by claims 1 and 3 of U.S. Patent No. 9,425,778 B2.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,425,778 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 12 are similarly recited in claims 1 and 3 of U.S. Patent No. 9,425,778 B2. Therefore, the limitations of claim 12 are rejected under nonstatutory double patenting as being anticipated by claims 1 and 3 of U.S. Patent No. 9,425,778 B2.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 (having dependency to claim 1) and 2 of U.S. Patent No. 9,425,778 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 13 are similarly recited in claims 2 and 3 of U.S. Patent No. 9,425,778 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the second calibration method, recited in claim 1 of U.S. Patent No. 9,425,778 B2, operate on a random data bit pattern as recited in claim 2 of U.S. Patent No. 9,425,778 B2. This combination is merely a known calibration method for determining the claimed “optimal sampling point”, which does no more than perform the same known processes and yield same predictable results as disclosed in the claims. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable, as this combination is merely a combination of known embodiments that do no more than perform the same known processes and yield same predictable results as disclosed in claims 2 and 3 of U.S. Patent No. 9,425,778 B2. Therefore, the limitations of claim 13 are rejected under nonstatutory double patenting as being obvious over claim 3 in view of claim 2 of U.S. Patent No. 9,425,778 B2.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,425,778 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 14 are similarly recited in claims 1 and 3 of U.S. Patent No. 9,425,778 B2. Therefore, the limitations of claim 14 are rejected under nonstatutory double patenting as being anticipated by claims 1 and 3 of U.S. Patent No. 9,425,778 B2.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,425,778 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 15 are similarly recited in claims 1 and 3 of U.S. Patent No. 9,425,778 B2. Therefore, the limitations of claim 15 are rejected under nonstatutory double patenting as being anticipated by claims 1 and 3 of U.S. Patent No. 9,425,778 B2.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,425,778 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 17 are similarly recited in claims 1 and 3 of U.S. Patent No. 9,425,778 B2. Therefore, the limitations of claim 17 are rejected under nonstatutory double patenting as being anticipated by claims 1 and 3 of U.S. Patent No. 9,425,778 B2.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,425,778 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 18 are similarly recited in claims 1 and 3 of U.S. Patent No. 9,425,778 B2. Therefore, the limitations of claim 18 are rejected under nonstatutory double patenting as being anticipated by claims 1 and 3 of U.S. Patent No. 9,425,778 B2.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,334,509 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 are similarly recited in claim 1 of U.S. Patent No. 11,334,509 B2. Specifically, the claimed “method” as recited in claim 1, including its features, are repeated in claim 1 of U.S. Patent No. 11,334,509 B2. Therefore, the limitations of claim 1 are rejected under nonstatutory double patenting as being anticipated by claim 1 of U.S. Patent No. 11,334,509 B2.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,334,509 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 2 are similarly recited in claim 2 of U.S. Patent No. 11,334,509 B2. Therefore, the limitations of claim 2 are rejected under nonstatutory double patenting as being anticipated by claim 2 of U.S. Patent No. 11,334,509 B2.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,334,509 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 3 are similarly recited in claim 3 of U.S. Patent No. 11,334,509 B2. Therefore, the limitations of claim 3 are rejected under nonstatutory double patenting as being anticipated by claim 3 of U.S. Patent No. 11,334,509 B2.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,334,509 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 4 are similarly recited in claim 4 of U.S. Patent No. 11,334,509 B2. Therefore, the limitations of claim 4 are rejected under nonstatutory double patenting as being anticipated by claim 4 of U.S. Patent No. 11,334,509 B2.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,334,509 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 5 are similarly recited in claim 2 of U.S. Patent No. 11,334,509 B2. Therefore, the limitations of claim 5 are rejected under nonstatutory double patenting as being anticipated by claim 2 of U.S. Patent No. 11,334,509 B2.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,334,509 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 6 are similarly recited in claim 2 of U.S. Patent No. 11,334,509 B2. Therefore, the limitations of claim 6 are rejected under nonstatutory double patenting as being anticipated by claim 2 of U.S. Patent No. 11,334,509 B2.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,334,509 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 7 are similarly recited in claim 2 of U.S. Patent No. 11,334,509 B2. Therefore, the limitations of claim 7 are rejected under nonstatutory double patenting as being anticipated by claim 2 of U.S. Patent No. 11,334,509 B2.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,334,509 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 8 are similarly recited in claim 4 of U.S. Patent No. 11,334,509 B2. Therefore, the limitations of claim 8 are rejected under nonstatutory double patenting as being anticipated by claim 4 of U.S. Patent No. 11,334,509 B2.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,334,509 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 9 are similarly recited in claim 4 of U.S. Patent No. 11,334,509 B2. Therefore, the limitations of claim 9 are rejected under nonstatutory double patenting as being anticipated by claim 4 of U.S. Patent No. 11,334,509 B2.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,334,509 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 10 are similarly recited in claim 4 of U.S. Patent No. 11,334,509 B2. Therefore, the limitations of claim 10 are rejected under nonstatutory double patenting as being anticipated by claim 4 of U.S. Patent No. 11,334,509 B2.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,334,509 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 11 are similarly recited in claim 1 of U.S. Patent No. 11,334,509 B2. Therefore, the limitations of claim 11 are rejected under nonstatutory double patenting as being anticipated by claim 1 of U.S. Patent No. 11,334,509 B2.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,334,509 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 12 are similarly recited in claim 1 of U.S. Patent No. 11,334,509 B2. Therefore, the limitations of claim 12 are rejected under nonstatutory double patenting as being anticipated by claim 1 of U.S. Patent No. 11,334,509 B2.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,334,509 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 13 are similarly recited in claim 2 of U.S. Patent No. 11,334,509 B2. Therefore, the limitations of claim 13 are rejected under nonstatutory double patenting as being anticipated by claim 2 of U.S. Patent No. 11,334,509 B2.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,334,509 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 14 are similarly recited in claim 1 of U.S. Patent No. 11,334,509 B2. Therefore, the limitations of claim 14 are rejected under nonstatutory double patenting as being anticipated by claim 1 of U.S. Patent No. 11,334,509 B2.

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 5 of U.S. Patent No. 11,334,509 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 15 are similarly recited in claims 1 and 5 of U.S. Patent No. 11,334,509 B2. The Examiner finds it would have been obvious to one of ordinary skill in the art at the time the application was filed to have the compensation for the claimed “determined drift amount”, as recited in claim 1 of U.S. Patent No. 11,334,509 B2, be a result of the recording variations as recited in claim 5 of U.S. Patent No. 11,334,509 B2. This combination is merely a known calibration method for determining the claimed “optimal sampling point”, which does no more than perform the same known processes and yield same predictable results as disclosed in the claims. The Examiner further finds this approach to the obviousness analysis is consistent with the Supreme Court's finding which states, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 415-16 (2007). And one of ordinary skill in the art would have recognized that the results of the combination were predictable, as this combination is merely a combination of known embodiments that do no more than perform the same known processes and yield same predictable results as disclosed in claims 1 and 5 of U.S. Patent No. 11,334,509 B2. Therefore, the limitations of claim 15 are rejected under nonstatutory double patenting as being obvious over claim 1 in view of claim 5 of U.S. Patent No. 11,334,509 B2.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,334,509 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 17 are similarly recited in claim 1 of U.S. Patent No. 11,334,509 B2. Therefore, the limitations of claim 17 are rejected under nonstatutory double patenting as being anticipated by claim 1 of U.S. Patent No. 11,334,509 B2.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,334,509 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 18 are similarly recited in claim 1 of U.S. Patent No. 11,334,509 B2. Therefore, the limitations of claim 18 are rejected under nonstatutory double patenting as being anticipated by claim 1 of U.S. Patent No. 11,334,509 B2.

Allowable Subject Matter
Claims 1-15 and 17-18 would be allowed if the Applicant overcomes the rejection under nonstatutory double patenting as set forth above.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding independent claim 1, Zurbuchen (U.S. Patent Application Publication No. 2009/0125263 A1) teaches a method for operating a data interface circuit whereby calibration adjustments for data bit capture are made without disturbing normal system operation, comprising: receiving a first stream of data bits input to the data interface circuit, wherein a data bit pattern comprising the first stream is a predictable pattern; establishing, using a first calibration method operating on the first stream of data bits and outside of normal system operation, an initial optimal sampling point for sampling the data bits input to the data interface circuit; receiving a second stream of data bits input to the data interface circuit during normal system operation wherein a data bit pattern comprising the second stream is an unpredictable pattern; from time to time during normal system operation and without disturbing normal system operation, performing a second calibration method different from the first. 
Paragraph [0053]: “The block 622 may be used for calibrating the system 600 by collecting raw data from a known test pulse being applied to the FPGA and off-loading that raw data to an external processor for developing a lookup table indicating the delay times for each unit circuit in a delay path, including any non-linearities between unit circuits.” 
The Examiner notes block 622 utilizes a known test pulse while performing calibration. 
Paragraph [0053]: “In a second path, the raw data from the demultiplexer 620 is coupled to a post processing block 624 that compares the data to a previously constructed look up table 626 (e.g., constructed using the block 622) and produces calibrated time values between the start pulse and one or more stop pulses coupled to the delay line 602.” 
The Examiner notes block 624 utilizes random pattern while performing calibration. 
Paragraph [0054]: “With the present techniques, there may be N stop pulses for every 1 start pulse, allowing for multiple timing measurements. The time measurements may be relative time differences made between pulses. Or the time measurements may be absolute time differences where the pulses (START and STOP) are timed against a coarse clock. This would allow the FPGA pulse data to be synchronized with timing measurements in other devices all synchronized with a master coarse clock. A START and STOP pulse generator 632 is shown by way of example, where the generator 632 may represent dedicated pulse generator circuit, the output of a photo-responsive sensor, etc.”
Paragraph [0055]: “It is well known that propagation rates of signals in FPGAs are affected by the power supply voltage and temperature. The variation in measured pulse delay times would be unacceptably large without a means to compensate the delay line propagation rate against a known standard. One technique used by instrumentation is to periodically enter a special calibration mode where known signals are introduced, analyzed, segregated from actual data, and used to produce a measurement correction factor. The disadvantage of this approach is that data collection is periodically halted to allow calibration to proceed. Block 624 incorporates an algorithm that utilizes the data pulses themselves to continuously compensate the delay line propagation rate, i.e., compensating for changes across the delay line such as temperature changes that introduce delay across all staggered columns of the FPGA. The block 624 thus not only calibrates the raw data by comparison to the lookup table, the block 624 may also during runtime compensate for delay time drift in the FPGA that may occur during different operating conditions. The block 624 for example may track the propagation of the edges of a known pulse to determine if the FPGA is experiencing some sort of delay time drift. The measurement standard is the 100 MHz clock, and the delay line separation between the same pulse edge captured 10 ns apart provides the necessary calibration information. No calibration mode is needed and data collection can continue uninterrupted.”
Paragraph [0058]: “Thus FIG. 6 shows an example system having a field programmable gate array with a plurality of delay lines capable of collectively propagating an electrical signal, and a memory buffer coupled to store snapshot data from those delay lines and from which a processor can calibrate the snapshot data to determine the timing between events such as between a start event and one or more stop events or between the stop events. This calibration, as discussed herein, may accurately compensate for generally any drift in the delay times of the unit circuits or CLBs form the delay lines and in particular from temperature effects that create drift in FPGA performance. The snapshots can be taken ever clock cycle-based event, which could mean every clock cycle period, or half period, or every two or more clock cycles. The FPGA may be programmed to achieve the desired timing resolution.”
The Examiner finds the calibration of Zurbuchen teaches the claimed “adjusts the optimal timing point determined by the first calibration method to create a revised optimal timing point.”
Yeung et al. (U.S. Patent Application Publication No. 2005/0265437 A1) discloses: wherein the [] calibration method determines an amount of a timing drift for received data bit edge transitions and adjusts the optimal timing point determined by the [] calibration method to create a revised optimal timing point (Paragraph [0083]: “The calibration process for TXA will compare the received pattern set to the expected pattern set, and determine if they match. If they match (pass) then the TXA value will be decremented (the TPHASET(TXA) offset becomes smaller shifting the transmit window 906 to the left in FIG. 9) or otherwise adjusted, so there is less margin for the tV timing parameter relative to the receiver setup/hold window 910. If they do not match (fail) then the TXA value will be incremented (the TPHASET(TXA) offset becomes larger shifting the transmit window 906 to the right in FIG. 9), or otherwise adjusted, so there is more margin for the tV timing parameter.”
The Examiner finds the comparing the received pattern set to the expected pattern set to determine and reset the position of the transmit window 906 based on the determined drift as disclosed in Yeung teaches the claimed “wherein the [] calibration method determines an amount of a timing drift for received data bit edge transitions and adjusts the optimal timing point determined by the [] calibration method to create a revised optimal timing point”.).
However, the Examiner finds Zurbuchen and Yeung do not teach or suggest the claimed “method for operating a data interface circuit whereby calibration adjustments for data bit capture are made without disturbing a normal system operation, the method comprising: initially establishing, using a first calibration method where a data bit pattern received by the data interface circuit is predictable, an optimal sampling point for sampling data bits received by the data interface circuit; and during the normal system operation and without disturbing the normal system operation, performing a second calibration method where the data bit pattern received by the data interface circuit is unpredictable, wherein the second calibration method determines an amount of a timing drift for received data bit edge transitions and adjusts the optimal timing point determined by the first calibration method to create a revised optimal timing point, and wherein the second calibration method samples fringe timing points associated with the transition edges of a data bit, and comprises sampling: a plurality of interfringe timing points; and an intrafringe timing point.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  
	Claims 2-15 and 17-18 are also allowable due to their dependency on an allowable base claim.

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112